Order                                                                        Michigan Supreme Court
                                                                                   Lansing, Michigan

  June 4, 2010                                                                             Marilyn Kelly,
                                                                                               Chief Justice

  137451                                                                             Michael F. Cavanagh
                                                                                     Elizabeth A. Weaver
                                                                                      Maura D. Corrigan
                                                                                     Robert P. Young, Jr.
  MICHIGAN EDUCATION ASSOCIATION,                                                    Stephen J. Markman
           Plaintiff-Appellant,                                                      Diane M. Hathaway,
                                                                                                    Justices

  v                                                       SC: 137451
                                                          COA: 280792
                                                          Ingham CC: 06-001537-AA
  SECRETARY OF STATE,
           Defendant-Appellee.

  _________________________________________/

         On November 5, 2009, the Court heard oral argument on the application for leave
  to appeal the August 28, 2008 judgment of the Court of Appeals. On order of the Court,
  the application is again considered, and it is GRANTED. The parties shall include
  among the issues to be briefed the effect, if any, of Citizens United v Federal Election
  Commission, 558 U.S. ___; 130 S. Ct. 876; 175 L. Ed. 2d 753 (2010), on this case.

         MARKMAN, J. (dissenting).

         I would not grant leave to appeal, and I therefore dissent. To the best of my
  recollection, this is the first occasion on which I have ever dissented to an order to grant
  leave to appeal. The Court of Appeals issued its decision in this case on August 28,
  2008, this Court entered an order scheduling oral argument on the application on May 8,
  2009, and oral arguments were heard on November 5, 2009. Now 6 ½ months after
  hearing oral arguments on the application, the majority grants leave to appeal. The only
  fig leaf of an excuse for doing this is a request that the parties should now brief the
  impact of Citizens United v Federal Election Commission, 558 U.S. ___; 130 S. Ct. 876;
  175 L. Ed. 2d 753 (2010), a case decided by the United States Supreme Court more than
  four months ago and bearing no discernible connection to the instant case.

          Unlike Citizens United, the issues in this case have nothing to do with corporate
  free speech, nothing to do with labor union free speech, nothing to do with the Federal
  Election Campaign Act, nothing to do with Federal Election Commission rules or
  regulations, and indeed nothing to do with campaign speech or the First Amendment. In
  short, it has nothing to do with anything involved in Citizens United. Instead, it involves
                                                                                                               2

only whether § 57 of the Michigan Campaign Finance Act bars a school district from
administering a payroll deduction plan for a political action committee.

       Indeed, neither party itself has suggested that this case is affected in any way by
Citizens United, nor sought any opportunity to file a supplemental brief. Yet suddenly it
is necessary that this Court delay resolution of this case for what will be a minimum of
seven or eight additional months, on top of the six or seven months that have already
passed since oral argument. I am aware of no previous instance in which this Court has
held arguments on an application, taken no action in response to such arguments for more
than six months, and then granted leave to appeal late during that term, ensuring that such
case will not be further considered during that term and that a decision will not be
forthcoming until, at the earliest, the beginning of the second calendar year, 2011, after
arguments were initially heard. This, with regard to a case that may affect the
administrative processes of every school district across this state.

        This Court has been presented with substantial briefs from each party. Each party
has filed an original and supplemental brief, four amicus briefs have been filed, and oral
argument has taken place that lasted well beyond the normal time allotted for such
argument. We have heard from the Secretary of State, the Attorney General, the
Michigan AFL-CIO, the Chamber of Commerce, the Michigan State Employee’s
Association, and the Mackinac Center, with a supplemental brief filed by the AFL-CIO
and two supplemental briefs filed by the Chamber of Commerce. This case involves a
straightforward matter of statutory interpretation, and no justice has identified to any of
the parties at oral argument, or at any later juncture, any aspect of this case that has not
been thoroughly addressed.

        To grant leave to appeal under these circumstances constitutes an utter waste of
judicial resources, imposes an altogether unnecessary expense upon the parties, and
unconscionably delays resolution of an important dispute of statewide importance for no
proper reason. What accounts for, and justifies, this delay? What is taking place here is
an abuse of the judicial process, and the majority owes considerably more explanation for
its actions than it has given.

       CORRIGAN AND YOUNG, JJ., join the statement of MARKMAN, J.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         June 4, 2010                        _________________________________________
       p0601                                                                 Clerk